DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 8/05/2022 has been entered. The claims 1, 6 and 11 have been amended. The claims 5, 10 and 15 have been cancelled. The claims 1-4, 6-9 and 11-14 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. 
In Remarks, applicant argues in essence with respect to the amended claim 1 and similar claims that the operation of a user of Voss is to select one video from the videos 640 rather than select a target cartoon character from one video, with applicant’s specific interpretation of the claim language of determining. However, Voss still teaches determining a target cartoon character (e.g., via segmentation) from {a received cartoon-style video according to an operation of a user}. 
Moreover, Voss teaches the claim limitation: performing screen capturing on face images of the target cartoon character in the cartoon-style video to form a cartoon face image sequence for the target cartoon character, and generating a cartoon face contour figure sequence for the target cartoon character based on the cartoon face image sequence for the target cartoon character. 
For example, Voss at least teaches performing screen capturing on face images of the target cartoon character at FIGS. 10-11 and Paragraph 0055-0056 and generating a cartoon face contour figure sequence using the facial segmentation technique. 
Voss teaches performing screen capturing on face images (target face images) of the target cartoon character in the cartoon-style video as Voss teaches at Paragraph 0033 that the pre-generated video 410 may include one or more frames 420 which may include a target face 415 (by screen capturing) and at Paragraph 0035 that the personalized video generation module 330 can be configured to analyze the frames 420 of the target video 410 to extract target face parameters 435 for each of the frames 420….the target face parameters 425 are not recomputed each time the pre-generated video 410 is selected and at FIG. 10 and Paragraph 0055-0056 that frames of videos 1005 and video 1015 are recorded at a real life location 930. Frames for videos 1010, video 1020 and video 1025 are recorded using a chroma key screen 925…the actors may wear chroma key face masks 1030 with tracking marks that cover the face of the actors….FIG. 11 shows a segmented head image 1105. 
Applicant also argues respect to Wen in light of the new claim limitation. 
However,  Voss teaches the claim limitation: “wherein the generating of the cartoon-style face image sequence for the real face according to the face image sequence comprises: 
inputting a face image in the face image sequence into a pre-established cartoon- style image generative model to generate the cartoon-style face image sequence for the real face, wherein the cartoon-style image generative model is a model trained and obtained based on a machine learning algorithm, or a generative model included in a generative adversarial network (GAN), and the cartoon-style image generative model is used to generate a cartoon-style face image according to the face image of the real face”. 
For example, Voss teaches at FIG. 5 and Paragraph 0037-0046 that the personalized video generation module 330 includes a parametric face model 505…a DNN 515 and a pre-processing module 520….The DNN 515 can be trained using a collection of videos of talking individuals….The GAN performs the conditioning on mouth and eye regions rendered from a face model….the pre-processing module 520 can be configured to receive a pre-generated video 410 and an image of a source face 405. The target video 410 may include a target face. The pre-processing unit 520 can be further configured to perform a segmentation of at least one frame of the target video to obtain images of the target face 415 and a target background. The segmentation can be carried out using neural networks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. US-PGPUB No. 2021/0306557 (hereinafter Voss) in view of Vats US-PGPUB No. 2019/0197755 (hereinafter Vats); Wen et al. US-PGPUB No. 2009/0252435 (hereinafter Wen); and Sio US-PGPUB No 2010/0245382 (hereinafter Sio). 

Re Claim 1: 
Voss/Vats in view of Sio/Wen teaches a method for generating a video, comprising: 
Determining a target cartoon character from a received cartoon-style video according to an operation of a user, performing screen capturing on face images of the target cartoon character in the cartoon-style video to form a cartoon face image sequence for the target cartoon character, and generating a cartoon face contour figure sequence for the target cartoon character based on the cartoon face image sequence for the target cartoon character (
Voss at least teaches performing screen capturing on face images of the target cartoon character at FIGS. 10-11 and Paragraph 0055-0056 and generating a cartoon face contour figure sequence using the facial segmentation technique. 
Voss teaches performing screen capturing on face images (target face images) of the target cartoon character in the cartoon-style video as Voss teaches at Paragraph 0033 that the pre-generated video 410 may include one or more frames 420 which may include a target face 415 (by screen capturing) and at Paragraph 0035 that the personalized video generation module 330 can be configured to analyze the frames 420 of the target video 410 to extract target face parameters 435 for each of the frames 420….the target face parameters 425 are not recomputed each time the pre-generated video 410 is selected and at FIG. 10 and Paragraph 0055-0056 that frames of videos 1005 and video 1015 are recorded at a real life location 930. Frames for videos 1010, video 1020 and video 1025 are recorded using a chroma key screen 925…the actors may wear chroma key face masks 1030 with tracking marks that cover the face of the actors….FIG. 11 shows a segmented head image 1105 
Voss teaches at FIG. 5 and Paragraph 0037-0046 that the personalized video generation module 330 includes a parametric face model 505…a DNN 515 and a pre-processing module 520….The DNN 515 can be trained using a collection of videos of talking individuals….The GAN performs the conditioning on mouth and eye regions rendered from a face model….the pre-processing module 520 can be configured to receive a pre-generated video 410 and an image of a source face 405. The target video 410 may include a target face. The pre-processing unit 520 can be further configured to perform a segmentation of at least one frame of the target video to obtain images of the target face 415 and a target background. The segmentation can be carried out using neural networks. 
Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Vats’s video frames of celebrity of FIG. 5 are mapped to the cartoon-style videos. 
Sio explicitly teaches the video of a target carton character and Wen teaches at Paragraph 0018 video clips of the target cartoon images. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Voss/Vats’s videos by Sio/Wen’s videos of a target cartoon character. One of the ordinary skill in the art would have displayed Sio/Wen’s videos of a target carton character in the display screen of Voss/Vats as the pre-rendered videos such that a user may tap on any of the videos to select one of the videos for modifying. 

Wen teaches at Paragraph 0040 that the face alignment engine 218 may be configured to obtain landmark points for each detected face….the face alignment engine 218 may obtain up to 87 landmarks for each detected face. These landmarks may include 19 landmark points for a profile, 10 landmark points for each brow, eight landmarks for each eye, 12 landmarks for a nose, 12 landmark points for outer lips and 8 for inner lips.  
Wen teaches at Paragraph 0015 that the facial features of a cartoon character are replaced with the facial features of a person and at Paragraph 0020 the cartoon personalization engine 110 may replace the facial features of a cartoon character from a cartoon image 108 with a face image from a source image 104 and at Paragraph 0061 the affine transformation that transforms a point p in the selected face to the corresponding coordinate in the cartoon image and at Paragraph 0063 that the blending engine 228 may calculate a face mask indicating the region where the face is inserted. The face mask may be obtained by calculating a convex hull of face image landmarks and Paragraph 0093 that the cartoon personalization engine 110 may determine a portion of the cartoon character in a cartoon image to be replaced via an affine transform and at Paragraph 0066 that the blending engine 228 may first find all points in the face whose corresponding points belong to the same region in the cartoon skin image. 

Sio teaches at Paragraph 0117 detecting a foreground region in the frame of the cartoon template and at Paragraph 0130 detecting the cartoon characters’ original faces within the image frames of a cartoon template and clippings of the detected original faces and detecting the original faces’ foreground regions (GE teaches at Paragraph 0051-0052 for the binarization operation of detecting on the mask image 304 and Liu at Paragraph 0058 that performing outline adjustment on the second object image according to the boundary of the first object image so that the second object image and the first object image may be matched with each other in outlines and at Paragraph 0084 identifying the outlines of the face image 802 in the template picture 602). 
Sio teaches in FIG. 3 a video sequence of 3 image frames of the carton template with grey face, black face and pink face (mapping to the face contour figure sequence) and at Paragraph 0108 that the input images are the image frames of the cartoon template and the user-provided face images. Sio teaches in Paragraph 0067 that a cartoon template is a video cartoon containing a video sequence of cartoon characters and at Paragraph 0068 that the backgrounds and original faces of the cartoon characters must be drawn and at Paragraph 0073 that the original faces together with their facial colors, facial expressions, sizes….to be accurately and efficiently detected by a face detection algorithm); 
generating a face image sequence for a real face based on the cartoon face contour figure sequence for the target cartoon character and a received initial face image of the real face, wherein a face expression in the face image sequence for the real face matches a face expression in the cartoon face image sequence for the target cartoon character (Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Voss teaches at Paragraph 0050 that receiving a selfie picture from the user, obtaining a source face from the selfie picture, and modifying the selected video 640 by using the source face to create a personalized video…by modifying a video template into a video with the user face inserted.
Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Vats’s video frames of celebrity of FIG. 5 are mapped to the cartoon-style videos. 
Sio explicitly teaches the video of a target carton character and Wen teaches at Paragraph 0018 video clips of the target cartoon images. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Voss/Vats’s videos by Sio/Wen’s videos of a target cartoon character. One of the ordinary skill in the art would have displayed Sio/Wen’s videos of a target carton character in the display screen of Voss/Vats as the pre-rendered videos such that a user may tap on any of the videos to select one of the videos for modifying. 

Wen teaches at Paragraph 0040 that the face alignment engine 218 may be configured to obtain landmark points for each detected face….the face alignment engine 218 may obtain up to 87 landmarks for each detected face. These landmarks may include 19 landmark points for a profile, 10 landmark points for each brow, eight landmarks for each eye, 12 landmarks for a nose, 12 landmark points for outer lips and 8 for inner lips.  
Wen teaches at Paragraph 0015 that the facial features of a cartoon character are replaced with the facial features of a person and at Paragraph 0020 the cartoon personalization engine 110 may replace the facial features of a cartoon character from a cartoon image 108 with a face image from a source image 104 and at Paragraph 0061 the affine transformation that transforms a point p in the selected face to the corresponding coordinate in the cartoon image and at Paragraph 0063 that the blending engine 228 may calculate a face mask indicating the region where the face is inserted. The face mask may be obtained by calculating a convex hull of face image landmarks and Paragraph 0093 that the cartoon personalization engine 110 may determine a portion of the cartoon character in a cartoon image to be replaced via an affine transform and at Paragraph 0066 that the blending engine 228 may first find all points in the face whose corresponding points belong to the same region in the cartoon skin image. 

Sio teaches at Paragraph 0101 and Paragraph 0159-0160 that the invention will select the user-provided face with the best matching user-specified facial expression according to the detected facial expression meaning that the facial expression of the user-provided face that best matches the detected facial expression in the cartoon template is selected. 
Sio teaches at Paragraph 0117 detecting a foreground region in the frame of the cartoon template and at Paragraph 0130 detecting the cartoon characters’ original faces within the image frames of a cartoon template and clippings of the detected original faces and detecting the original faces’ foreground regions. 
Sio teaches at Paragraph 0054 one or more optional user-provided faces where each face is in the form of an image. Sio teaches at Paragraph 0100 that the invention would shortlist a group of user-provided faces with the nearest user-specified facial color and at Paragraph 0101 that the invention will select the user-provided face with the best matching user-specified facial expression. Sio teaches at Paragraph 0148 the invention automatically combines an image frame of the cartoon template with one or more optional user-provided faces into an image frame of the final video cartoon. Sio teaches at Paragraph 0162 that each resized and rotated selected face is then positioned at its corresponding detected original face’s position in a new empty image same size as the image frame and at Paragraph 0163 the clipping is done by removing any overlapping regions of each resized, rotated and positioned selected face and at Paragraph 0164 that each resized, rotated, positioned and clipped selected face is then pasted onto the new image frame at the corresponding position of its detected original face.. 
Sio teaches at Paragraph 0088 that the size and position of an original face are its actual size and position within the image frame. Sio teaches at Abstract that user-provided faces with the best matching user-specified facial colors and expressions are superimposed over and on top of the corresponding original faces of the cartoon characters at the detected sizes to produce the final video stream and at Paragraph 0083 that the eyes and mouth of an original face must resemble those of a real normal human face); 
generating a cartoon-style face image sequence for the real face according to the face image sequence for the real face (Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Voss teaches at Paragraph 0050 that receiving a selfie picture from the user, obtaining a source face from the selfie picture, and modifying the selected video 640 by using the source face to create a personalized video…by modifying a video template into a video with the user face inserted.
Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Vats’s video frames of celebrity of FIG. 5 are mapped to the cartoon-style videos. 
Sio explicitly teaches the video of a target carton character and Wen teaches at Paragraph 0018 video clips of the target cartoon images. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Voss/Vats’s videos by Sio/Wen’s videos of a target cartoon character. One of the ordinary skill in the art would have displayed Sio/Wen’s videos of a target carton character in the display screen of Voss/Vats as the pre-rendered videos such that a user may tap on any of the videos to select one of the videos for modifying. 

Wen teaches at Paragraph 0040 that the face alignment engine 218 may be configured to obtain landmark points for each detected face….the face alignment engine 218 may obtain up to 87 landmarks for each detected face. These landmarks may include 19 landmark points for a profile, 10 landmark points for each brow, eight landmarks for each eye, 12 landmarks for a nose, 12 landmark points for outer lips and 8 for inner lips.  
Wen teaches at Paragraph 0015 that the facial features of a cartoon character are replaced with the facial features of a person and at Paragraph 0020 the cartoon personalization engine 110 may replace the facial features of a cartoon character from a cartoon image 108 with a face image from a source image 104 and at Paragraph 0061 the affine transformation that transforms a point p in the selected face to the corresponding coordinate in the cartoon image and at Paragraph 0063 that the blending engine 228 may calculate a face mask indicating the region where the face is inserted. The face mask may be obtained by calculating a convex hull of face image landmarks and Paragraph 0093 that the cartoon personalization engine 110 may determine a portion of the cartoon character in a cartoon image to be replaced via an affine transform and at Paragraph 0066 that the blending engine 228 may first find all points in the face whose corresponding points belong to the same region in the cartoon skin image. 
Sio teaches at Paragraph 0164 that each resized, rotated, positioned and clipped selected face is then pasted onto the new image frame at the corresponding position of its detected original face. Sio teaches at Paragraph 0067 and FIG. 3 that the final video cartoon is produced by adding the user-provided faces and background images to the same cartoon template. 
Wen teaches at Step 510 of FIG. 5 choose one face image to replace a character face in the cartoon image and at Paragraph 0091 generating personalized cartoons 114. Wen teaches at Step 512 of FIG. 5 replacing a character face in the cartoon image with the chosen face image to generate the personalized cartoon image sequence and at Step 514 of FIG. 5 blending the chosen face with a remainder of the cartoon image to generate the personalized cartoon image sequence which is the cartoon-style face image sequence); and 
replacing face images of the target cartoon character in the cartoon-style video with a cartoon- style face images in the cartoon-style face image sequence for the real face, to generate a cartoon-style video corresponding to the real face (Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Voss teaches at Paragraph 0050 that receiving a selfie picture from the user, obtaining a source face from the selfie picture, and modifying the selected video 640 by using the source face to create a personalized video…by modifying a video template into a video with the user face inserted.
Voss’s videos 640 of FIG. 6 and Paragraph 0050 are mapped to the videos of the target cartoon character. Vats’s video frames of celebrity of FIG. 5 are mapped to the cartoon-style videos. 
Sio explicitly teaches the video of a target carton character and Wen teaches at Paragraph 0018 video clips of the target cartoon images. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Voss/Vats’s videos by Sio/Wen’s videos of a target cartoon character. One of the ordinary skill in the art would have displayed Sio/Wen’s videos of a target carton character in the display screen of Voss/Vats as the pre-rendered videos such that a user may tap on any of the videos to select one of the videos for modifying. 

Wen teaches at Paragraph 0040 that the face alignment engine 218 may be configured to obtain landmark points for each detected face….the face alignment engine 218 may obtain up to 87 landmarks for each detected face. These landmarks may include 19 landmark points for a profile, 10 landmark points for each brow, eight landmarks for each eye, 12 landmarks for a nose, 12 landmark points for outer lips and 8 for inner lips.  
Wen teaches at Paragraph 0015 that the facial features of a cartoon character are replaced with the facial features of a person and at Paragraph 0020 the cartoon personalization engine 110 may replace the facial features of a cartoon character from a cartoon image 108 with a face image from a source image 104 and at Paragraph 0061 the affine transformation that transforms a point p in the selected face to the corresponding coordinate in the cartoon image and at Paragraph 0063 that the blending engine 228 may calculate a face mask indicating the region where the face is inserted. The face mask may be obtained by calculating a convex hull of face image landmarks and Paragraph 0093 that the cartoon personalization engine 110 may determine a portion of the cartoon character in a cartoon image to be replaced via an affine transform and at Paragraph 0066 that the blending engine 228 may first find all points in the face whose corresponding points belong to the same region in the cartoon skin image. 

Sio teaches at Paragraph 0067 and FIG. 3 that the final video cartoon is produced by adding the user-provided faces and background images to the same cartoon template. 
Wen teaches at Step 512 of FIG. 5 replacing a character face in the cartoon image with the chosen face image to generate the personalized cartoon image sequence and at Step 514 of FIG. 5 blending the chosen face with a remainder of the cartoon image to generate the personalized cartoon image sequence which is the cartoon-style face image sequence. 
Wen teaches at FIG. 1 generating the personalized cartoon to replace the source cartoon by replacing a face image of the source cartoon with the face image of the personalized cartoon); 
wherein the generating of the cartoon-style face image sequence for the real face according to the face image sequence comprises: 
inputting a face image in the face image sequence into a pre-established cartoon- style image generative model to generate the cartoon-style face image sequence for the real face, wherein the cartoon-style image generative model is a model trained and obtained based on a machine learning algorithm, or a generative model included in a generative adversarial network (GAN), and the cartoon-style image generative model is used to generate a cartoon-style face image according to the face image of the real face (
Voss teaches inputting a face image 405 in the face image sequence into a pre-established cartoon-style image generative model (e.g., personalized video generation module 330) to generate the cartoon-style face image sequence for the real face, wherein the cartoon-style image generative model is a model trained and obtained based on a machine learning algorithm such as a neural network algorithm, or a generative model in a generative adversarial network (DNN 515). 
Voss teaches at FIG. 5 and Paragraph 0037-0046 that the personalized video generation module 330 includes a parametric face model 505…a DNN 515 and a pre-processing module 520….The DNN 515 can be trained using a collection of videos of talking individuals….The GAN performs the conditioning on mouth and eye regions rendered from a face model….the pre-processing module 520 can be configured to receive a pre-generated video 410 and an image of a source face 405. The target video 410 may include a target face. The pre-processing unit 520 can be further configured to perform a segmentation of at least one frame of the target video to obtain images of the target face 415 and a target background. The segmentation can be carried out using neural networks). 

Re Claim 6: 
The claim 6 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 
The claim 6 further recites a device, comprising: one or more processors; and a storage apparatus, storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations [of the method of the claim 1]. 
However, Voss and Wen further teach a device, comprising: one or more processor; and a storage apparatus, storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations [of the method of the claim 1] (Voss FIG. 14 and Paragraph 0060-0068 and Wen Paragraph 0021). 
Re Claim 11: 
The claim 11 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1.  
The claim 11 further recites a non-transitory computer readable medium, storing computer programs, wherein the programs, when executed by a processor, cause the processor to perform operations [of the method of the claim 1]. 
However, Voss and Wen further teach a non-transitory computer readable medium, storing computer programs, wherein the programs, when executed by a processor, cause the processor to perform operations [of the method of the claim 1] (Voss FIG. 14 and Paragraph 0060-0068 and Wen Paragraph 0021). 


Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. US-PGPUB No. 2021/0306557 (hereinafter Voss) in view of Vats US-PGPUB No. 2019/0197755 (hereinafter Vats); Wen et al. US-PGPUB No. 2009/0252435 (hereinafter Wen); and Sio US-PGPUB No 2010/0245382 (hereinafter Sio). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generating a face image sequence for a real face based on the cartoon face contour figure sequence for the target cartoon character and a received initial face image of the real face comprises: for a cartoon face contour figure in the cartoon face contour figure sequence, performing sequentially following operations of generating a face image: generating a first face image based on a current cartoon face contour figure and face feature information of the initial face image; and determining a face image for the real face based on the first face image; and generating the face image sequence for the real face using the determined face image. 
Sio and Wen further teaches the claim limitation that the generating a face image sequence for a real face based on the cartoon face contour figure sequence for the target cartoon character and a received initial face image of the real face comprises: for a cartoon face contour figure in the cartoon face contour figure sequence, performing sequentially following operations of generating a face image: generating a first face image based on a current cartoon face contour figure and face feature information of the initial face image; and determining a face image for the real face based on the first face image; and generating the face image sequence for the real face using the determined face image (Sio teaches at Paragraph 0117 detecting a foreground region in the frame of the cartoon template and at Paragraph 0130 detecting the cartoon characters’ original faces within the image frames of a cartoon template and clippings of the detected original faces and detecting the original faces’ foreground regions (GE teaches at Paragraph 0051-0052 for the binarization operation of detecting on the mask image 304 and Liu at Paragraph 0058 that performing outline adjustment on the second object image according to the boundary of the first object image so that the second object image and the first object image may be matched with each other in outlines and at Paragraph 0084 identifying the outlines of the face image 802 in the template picture 602). 
Sio teaches at Paragraph 0067 and FIG. 3 that the final video cartoon is produced by adding the user-provided faces and background images to the same cartoon template. 
Wen teaches at Step 512 of FIG. 5 replacing a character face in the cartoon image with the chosen face image to generate the personalized cartoon image sequence and at Step 514 of FIG. 5 blending the chosen face with a remainder of the cartoon image to generate the personalized cartoon image sequence which is the cartoon-style face image sequence. 
Wen teaches at FIG. 1 generating the personalized cartoon to replace the source cartoon by replacing a face image of the source cartoon with the face image of the personalized cartoon). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Sio’s source images of the real face with Wen’s source image sequence of the real face to have recognized that the face images are provided in a sequence. One of the ordinary skill in the art would have been motivated to have generated a personalized cartoon image sequence based on the real face. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the generating a face image sequence for a real face based on the cartoon face contour figure sequence for the target cartoon character and a received initial face image of the real face comprises: for a cartoon face contour figure in the cartoon face contour figure sequence, performing sequentially following operations of generating a face image: generating a first face image based on a current cartoon face contour figure and face feature information of the initial face image; and determining a face image for the real face based on the first face image; and generating the face image sequence for the real face using the determined face image.
The claim 7 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the generating a face image sequence for a real face based on the cartoon face contour figure sequence for the target cartoon character and a received initial face image of the real face comprises: for a cartoon face contour figure in the cartoon face contour figure sequence, performing sequentially following operations of generating a face image: generating a first face image based on a current cartoon face contour figure and face feature information of the initial face image; and determining a face image for the real face based on the first face image; and generating the face image sequence for the real face using the determined face image.
The claim 12 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. US-PGPUB No. 2021/0306557 (hereinafter Voss) in view of Vats US-PGPUB No. 2019/0197755 (hereinafter Vats); Wen et al. US-PGPUB No. 2009/0252435 (hereinafter Wen); and Sio US-PGPUB No 2010/0245382 (hereinafter Sio); and further in view of Nefian US-PGPUB No. 2003/0212557 (hereinafter Nefian) and Liang et al. US-PGPUB No. 2003/0212552 (hereinafter Liang). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the determining a face image for the real face based on the first face image comprises: generating an optical flow diagram based on at least two current face images finally determined; generating a second face image based on a current face image finally determined and the optical flow diagram; and generating the face image for the real face based on the first face image and the second face image.
Nefian or Liang further teaches the claim limitation that the determining a face image for the real face based on the first face image comprises: generating an optical flow diagram based on at least two current face images finally determined; generating a second face image based on a current face image finally determined and the optical flow diagram; and generating the face image for the real face based on the first face image and the second face image (Nefian Paragraph 0014 or Liang Paragraph 0014).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nefian or Liang’s face detection technique using optical flow diagram to have detected a face region in image. One of the ordinary skill in the art would have been motivated to have provided a specialized feature extraction for extracting features of the face in an image. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the determining a face image for the real face based on the first face image comprises: generating an optical flow diagram based on at least two current face images finally determined; generating a second face image based on a current face image finally determined and the optical flow diagram; and generating the face image for the real face based on the first face image and the second face image.
The claim 8 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the determining a face image for the real face based on the first face image comprises: generating an optical flow diagram based on at least two current face images finally determined; generating a second face image based on a current face image finally determined and the optical flow diagram; and generating the face image for the real face based on the first face image and the second face image.
The claim 13 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. US-PGPUB No. 2021/0306557 (hereinafter Voss) in view of Vats US-PGPUB No. 2019/0197755 (hereinafter Vats); Wen et al. US-PGPUB No. 2009/0252435 (hereinafter Wen); and Sio US-PGPUB No 2010/0245382 (hereinafter Sio); GE et al. US-PGPUB No. 2020/0372692 (hereinafter GE) and Qian et al. US-PGPUB No. 2020/0034996 (hereinafter Qian).   
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generating a cartoon face contour figure sequence based on the cartoon face image sequence comprises: for each cartoon face image in the cartoon face image sequence, performing a face keypoint detection on the cartoon face image, and generating each cartoon face contour figure based on detected face keypoints.
Wen implicitly teaches the claim limitation that that the generating a cartoon face contour figure sequence based on the cartoon face image sequence comprises: for each cartoon face image in the cartoon face image sequence, performing a face keypoint detection on the cartoon face image, and generating each cartoon face contour figure based on detected face keypoints (Wen teaches at Paragraph 0015 that the facial features of a cartoon character are replaced with the facial features of a person and at Paragraph 0020 the cartoon personalization engine 110 may replace the facial features of a cartoon character from a cartoon image 108 with a face image from a source image 104 and at Paragraph 0061 the affine transformation that transforms a point p in the selected face to the corresponding coordinate in the cartoon image and at Paragraph 0063 that the blending engine 228 may calculate a face mask indicating the region where the face is inserted. The face mask may be obtained by calculating a convex hull of face image landmarks and Paragraph 0093 that the cartoon personalization engine 110 may determine a portion of the cartoon character in a cartoon image to be replaced via an affine transform and at Paragraph 0066 that the blending engine 228 may first find all points in the face whose corresponding points belong to the same region in the cartoon skin image).
Qian teaches the claim limitation that that the generating a cartoon face contour figure sequence based on the cartoon face image sequence comprises: for each cartoon face image in the cartoon face image sequence, performing a face keypoint detection on the cartoon face image, and generating each cartoon face contour figure based on detected face keypoints (Qian teaches at Paragraph 0162-0165 obtain facial features of a cartoon character in the base image…recognize feature points in the base image to obtain basic feature points and auxiliary features of a cartoon face….average feature points are first obtained based on positions of the basic feature points and positions of the auxiliary features of the cartoon face). 
GE teaches the claim limitation that that the generating a cartoon face contour figure sequence based on the cartoon face image sequence comprises: for each cartoon face image in the cartoon face image sequence, performing a face keypoint detection on the cartoon face image, and generating each cartoon face contour figure based on detected face keypoints (GE teaches at Paragraph 0112 the location information or size information of the cartoon facial features materials are obtained and there is a mapping relationship between the standard face image and the standard cartoon face image and at Paragraph 0114-0115 the size information and/or location information of the standard cartoon facial feature parts of the obtained standard cartoon face image may include a height of a face shape part in the standard cartoon facial feature parts, a width and a location of a nose part in the standard cartoon facial feature parts; a width, height and a location of an eyebrow part in the standard cartoon facial feature parts). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated GE/Qian’s teaching of identifying facial features of a cartoon character into Wen and Sio’s generation of personalized cartoon sequence to have provided a mapping between the features of the user face and the features of the cartoon character in the cartoon image sequence. One of the ordinary skill in the art would have been motivated to have performed the feature point coordinate conversion on the feature points of the face and have aligned the feature points of the user image with the image of the cartoon character (Qian Paragraph 0167). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the generating a cartoon face contour figure sequence based on the cartoon face image sequence comprises: for each cartoon face image in the cartoon face image sequence, performing a face keypoint detection on the cartoon face image, and generating each cartoon face contour figure based on detected face keypoints.
The claim 9 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the generating a cartoon face contour figure sequence based on the cartoon face image sequence comprises: for each cartoon face image in the cartoon face image sequence, performing a face keypoint detection on the cartoon face image, and generating each cartoon face contour figure based on detected face keypoints. 
The claim 14 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613